DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 7 January, 2021.
Claims 1, 8 and 12 have been amended.
Claims 1 - 15 are currently pending and have been examined.
The present application is a continuation of co-pending U.S. Application Number 13/096,887.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019). 
Claim 12 is representative. Claim 12 recites: 
A method for uploading image files to a CarePod, the steps of said method comprising:
receiving a request for uploading an image file to a CarePod from a sender via a communication module, the communication module comprising at least one of email server, facsimile machine, text messaging, voice messaging, further wherein the communication module facilitates communication between the system and the sender, said request comprising data associated with a patient and said patient further associated with said CarePod, wherein further said CarePod comprising an electronic clinical workplace, said workplace created by a caregiver for the patient and configured to deliver near real-time treatment to the patient and near real-time communication to trusted users of the CarePod, said CarePod dynamically extensible as to the trusted users of the workplace, said image files associated with the patient for whom said CarePod is further associated and further said image files comprising medical records germane to the treatment of the patient; 
the request comprising a request for services associated with the patient; 
generating a unique identification symbol, said unique identification symbol being associated with said CarePod and said unique identification symbol being sent to said sender; 
creating and sending a cover sheet to the sender, the cover sheet comprising the unique identification symbol such that, when the sender uploads the image file associated with the patient, the system associates the image file with the patient’s CarePod; 
receiving at least one image file, said image file further comprising said unique identification symbol; 
extracting and transcoding computer readable data and metadata from the image files from a plurality of native formats, and comparing the metadata with a set of individual CarePods, and storing said computer readable data in the patient’s CarePod if said extracted metadata matches with information about said patient in patient’s CarePod; and 
automatically storing extracted metadata separate and away from the CarePod access and alerting the CarePod if the extracted metadata does not match, wherein matching extracted metadata comprises matching a threshold of expected data based on one of statistical data, heuristics and rule-based test;
enabling the viewing of the patient’s image file to at least two consulting physicians registered in the patient’s CarePod for near real-time examination once the image file has been properly stored in the patient’s CarePod. 
Claim 1 recites a system for performing the steps recited in Claim 12. Claim 8 recites a system that executes similar limitations, specifying that the image file is transformed into computer readable data using OCR. 
Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system and a method which are included in the statutory categories of invention.
STEP 2A PRONG ONE 
The claims recite the abstract idea of: 
receiving a request for uploading an image file to a CarePod from a sender, said request comprising data associated with a patient and said patient further associated with said CarePod, wherein further said CarePod comprising an electronic clinical workplace, said workplace created by a caregiver for the patient and configured to deliver near real-time treatment to the patient and near real-time communication to trusted users of the CarePod, said CarePod dynamically extensible as to the trusted users of the workplace,
said image files associated with the patient for whom said CarePod is further associated and further said image files comprising medical records germane to the treatment of the patient; 
the request comprising a request for services associated with the patient; 
generating a unique identification symbol, said unique identification symbol being associated with said CarePod and said unique identification symbol being sent to said sender; 
creating and sending a cover sheet to the sender, the cover sheet comprising the unique identification symbol such that, when the sender uploads the image file associated with the patient, the system associates the image file with the patient’s CarePod; 
receiving at least one image file, said image file further comprising said unique identification symbol; 
extracting and transcoding computer readable data and metadata from the image files from a plurality of native formats, and comparing the metadata with a set of individual CarePods, and storing said computer readable data in the patient’s CarePod if said extracted metadata matches with information about said patient in patient’s CarePod;
automatically storing extracted metadata separate and away from the CarePod access and alerting the CarePod if the extracted metadata does not match, wherein matching extracted metadata comprises matching a threshold of expected data based on one of statistical data, heuristics and rule-based test”.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 12, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions.
The specification describes the problem with existing processes for exchanging information and medical records about a patient between health care providers – i.e. transaction between people. The specification describes wasting significant time and money coordinating these exchanges under a typical manual process which involves faxing (or scanning and sending digitally) to share patient information between offices. Faxing required coordination between staff of the two doctor offices (multiple phone calls, emails, etc.). After the fax is received, they need to be collected, organized and filed (or manually scanned) into the medical record. The specification describes this process as “time consuming, prone to errors such as misplacement and may result in loss or compromised privacy of paper documents”. The invention purports to solve these problems and to “manage the communication among a number of “trusted” users”. 
Replacing the manual process with one that provides a cover sheet to the sender with a unique identifier that is associated with a patient’s CarePod, faxing the cover sheet together with the medical record germane to the treatment of the patient (faxing created the image file), receiving the image file, extracting the unique identifier using OCR technique, and matching the unique identifier to a patient identifier in one of the CarePods, is process that merely organizes this conventional human activity. This type of activity, i.e. receiving a document, extracting a patient identifier and matching the identifier to a medical record for the patient, includes conduct that would normally occur when exchanging a patient’s medical information between medical offices, as described in the specification (0002). For example, it is routine in medicine for a doctor’s office to “collect, organize and file” faxes received from other medical offices relative to medical records about a patient. The unique identifier may simply be the patient’s name. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
Examiner notes that elements recited in the claims describing, at a high level of generality, features related to the CarePod and the request merely narrow the abstract idea. For example, the specification describes a CarePod as “a cloud computing platform” that may use “contemporary social networking tools” (i.e. the addition or deletion of members); use “known types of synchronous and asynchronous communication”; and that “leverage existing internet and other infrastructures”. The CarePod is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer components. Similarly, the request for services is disclosed as “a consultation request” for example, that is sent along with content. (0084). This merely narrows the type of request.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
A system comprising a processor; non-transitory computer readable storage encoded with instructions, and various (software) modules;
a communication module, the communication module comprising at least one of email server, facsimile machine, text messaging, voice messaging, further wherein the communication module facilitates communication between the system and the sender;
enabling the viewing of the patient’s image file to at least two consulting physicians registered in the patient’s CarePod for near real-time examination once the image file has been properly stored in the patient’s CarePod.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The additional elements recited in the claims describe, at a high level of generality, features related to the CarePod and the computer that executes the process. For example, the specification describes a CarePod as “a cloud computing platform” that may use “contemporary social networking tools” (i.e. the addition or deletion of members); use “known types of synchronous and asynchronous communication”; and that “leverage existing internet and other infrastructures”. The CarePod is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer components. Similarly, allowing authorized users to access the uploaded image file is an insignificant extra-solution activity – using the internet to gather data. Nothing in the claims recite specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract uploading process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract identification process. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a processor, a storage media, modules).  Each of the above components are disclosed as being purely conventional and/or known in the industry. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually. Similarly allowing a user to access the uploaded image file using a browser is a conventional computer function – i.e. using the internet to gather data as in Symantec, TLI, OIP Tech, buySAFE.
The dependent claims recite additional features including: the type of sender (i.e. a trusted user); types of image file; types of identifiers; storing the image file and identifier; types of metadata; transforming the image file into computer readable data, extracting metadata from the computer readable data, comparing the extracted metadata with information about the patient for which the CarePod is associated and or a threshold. These features merely serve to further narrow the abstract idea above. Additionally, the limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that amounts to significantly more.
The apparatus claims are no different from the method claims in substance; the method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1 – 7 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim 8 recites steps that are similar to Claims 1 and 12; including an OCR module for transforming the image into computer readable data. However, OCR is old and well-known data extraction technique that neither integrates the abstract idea, nor provides an inventive concept. OCR techniques are described at a high level of generality, and is a purely conventional data extraction technique, as disclosed in the specification (0110). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Antonacci et al. (US PGPUB 2010/0086113 A1) and in view of Desai (US PGPUB 2011/0087503 A1) and in further view of Johnson et al.: (US 5,664,109 A).
CLAIMS 1 and 12
Antonacci teaches a medical record information system that includes the following limitations:
receiving a request for uploading an image file to a [“workplace” – i.e. a designated website for access by authorized persons having a storage location that corresponds to the patient] (i.e. a CarePod) from a sender via a communication module, the communication module comprising at least one of email server, facsimile machine, text messaging, voice messaging, further wherein the communication module facilitates communication between the system and the sender, said request comprising data associated with a patient (Antonacci paragraph 0011, 0069, 0113, 0114); disclosing a request for automatic routing and storage of data using a standard facsimile apparatus;
said patient further associated with said [storage location]; (Antonacci paragraph 0011, 0016, 0017, 0093); disclosing a storage location corresponding to the patient;
said [storage location] comprising an electronic workplace creatable by a caregiver for the patient; (Antonacci paragraph 0011, 0070); disclosing a website with storage locations corresponding to the patient created by a system operator (i.e. a caregiver);
said workplace configured to deliver near real-time communication to trusted users of the workplace; (Antonacci paragraph 0092); disclosing communicating medical records to trusted persons;
said workplace dynamically extensible as to the trusted users of the  [storage location]; (Antonacci paragraph 0092, 0094, 0110, 0125); disclosing selective access to records;
said image files associated with the patient for whom said [storage location] is further associated and further said image files comprising medical records germane to the treatment of the patient; (Antonacci paragraph 0016);
generating a unique identification symbol, said unique identification symbol being associated with said [storage location] and said unique identification symbol being sent to said sender;  (Antonacci paragraph 0015, 0016, 0073, 0075); disclosing generating a transmitting a barcode cover sheet;
creating and sending a cover sheet to the sender, the cover sheet comprising the unique identification symbol such that, when the sender uploads the image file associated with the patient, the system associates the image file with the patient’s  [storage location]; (Antonacci paragraph 0015, 0016, 0045, 0058, 0073 - 0076); disclosing generating barcodes that are incorporated into a cover sheet;
receiving at least one image file, said image file further comprising said unique identification symbol; (Antonacci paragraph 0016, 0076 – 0078); disclosing appending the bar code to the medical record and faxing it to the server;
the request further comprising a request for services associated with the patient; 
enabling the viewing of the patient’s image file to at least two consulting physicians registered in the patient’s [storage location] for near real-time examination once the image file has been properly stored in the patient’s [storage location]; (Antonacci paragraph 0003, 0011, 0012, 0014, 0017, 0018, 0048, 0049, 0057); disclosing a web server that provides interfaces for a plurality of authorized persons to decrypt and display the information – i.e. a plurality of authorized user can retrieve the information by accessing the addressable website and providing an authentication data. User with authentication data are construed as being “registered”.
Antonacci teaches a system and method for uploading a medical record associated with a patient to a storage location associated with the patient. A patient or the patient’s doctor requests the ability to upload the medical records through a registration process to create a new storage location. A bar code is generated which uniquely identifies the patient and the associated storage location is created. The bar code is incorporated into a cover sheet which is printed or electronically transmitted to the doctor who subsequently registers the patient. The cover sheet including the bar code is appended to a paper medical record which is faxed to the server (i.e. an image file). Examiner construes the recited “CarePod” to be “an electronic workspace”. The “workspace” is disclosed as “a place in the cloud” that “accommodate the storage of records that exist in electronic form”. As such, the disclosed website having storage locations associated with each patient in Antonacci teaches this feature. Examiner notes that the recitation of the image files comprising medical records germane to the treatment of the individual is directed towards intended use and nonfunctional descriptive material and is not given any patentable weight. 
Antonacci does not specifically disclose the following limitations; however, Desai does: 
said workspace configured to deliver treatment to the patient; (Desai paragraph 0015, 0019 – 0021, 0023 – 0030, and 0038 – 0039).
Desai discloses a patient monitoring system that includes entering patient data into a database hosted on a cloud based website, assigning preventative care protocols to the patient for treatment based on the information. Patient may be grouped together into a social networking system based on their profile. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the medical records system of Antonacci so as to have included the website delivering treatment to the patient, in accordance with the teachings of Desai, in order to educate the patient about their lifestyle choices, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
With respect to the following limitations:
extracting and transcoding computer readable data and metadata from the image file from a plurality of native formats and comparing the metadata with a set of individual [storage locations] and storing said computer readable data in the patient’s [storage location] if said extracted metadata matches with information about said patient in patient’s [storage location]; (See Johnson column 2 line 14 – 56; column 3 line 18 – 34; column 6 line 20 – 62; column 9 line 38 – 65; column 11 line 5 to column 12 line 18);
automatically storing extracted metadata separate and away from the [storage location] and alerting the [storage location] if the extracted metadata does not match; wherein matching extracted metadata comprises matching a threshold of expected data based on one of statistical data, heuristics and rule-based test”. (See Johnson column 11 line 34 to column 12 line 41). 
Antonacci teaches that “Methods of accessing a database by computer and creating a new record in the database are well known in the art” (0071). (Examiner agrees). Johnson discloses a medical record database system that includes extracting patient information (i.e. metadata) from received documents, retrieved from a queue (11/34-35), and comparing the extracted information to patient information previously stored in a database record. When there is a match between the extracted patient information and the patient information in the stored record, the system links the received document to the patient record. When there is no match, no link is made and a quality assurance process is notified and provided with the records requiring resolution. Matching is based on a “degree of match” to the definition of what constitutes a match for each field. The degree or strength of the match is compared to a threshold. The quality assurance process notifies a database integrity specialist is also notified who is provided the document and tools necessary to resolve the anomaly. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the medical records system of Antonacci/Desai so as to have included linking received documents to a patient record when the patient information in the received document matches patient information in the patient record, in accordance with the teachings of Johnson, in order to collect all patient records into a central location for easy access, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
With respect to Claim 1, Antonacci teaches a processor executing program code (paragraph 
CLAIM 8
Antonacci teaches a medical record information system that includes the following limitations:
a system for automatically extracting and verifying metadata from an image file and securely associating computer readable data extracted from said image file with the patient’s [designated website for access by authorized persons having a storage location that corresponds to the patient] (i.e. a CarePod); (Antonacci paragraph 0079 – 0082);
said system comprising a processor; a non-transitory computer-readable storage encoded with instructions that, when executed on the processor, implement the following modules: a communication module, the communication module comprising at least one of email server, facsimile machine, text messaging, voice messaging, further wherein the communication module facilitates communication between the system and the sender; (Antonacci paragraph 0011, 0069, 0113, 0114);
a cover sheet generator module for creating and sending a cover sheet to the sender via the communication module, the cover sheet comprising the unique identification symbol such that, when the sender uploads the image file via the communication module associated with the patient, the system associates the image file with the patient’s  [storage location]; (Antonacci paragraph 0015, 0016, 0045, 0058, 0073 - 0076); disclosing generating barcodes that are incorporated into a cover sheet;
an image file receiving module for receiving image into a [storage location] via the communication module; (Antonacci paragraph 0011, 0076 - 0079); disclosing a storage location receiving a fax;
said [storage location] comprising an electronic workplace creatable by a caregiver for the patient; (Antonacci paragraph 0011, 0070); disclosing a website with storage locations corresponding to the patient created by a system operator (i.e. a caregiver);
said workspace configured to deliver near real-time communication to trusted users of the workspace; (Antonacci paragraph 0092); disclosing communicating medical records to trusted persons;
said workspace dynamically extensible as to the trusted users of the workspace; (Antonacci paragraph 0092, 0094, 0110, 0125); disclosing selective access to records;
said image files associated with the patient for whom said [storage location] is further associated and further said image files comprising medical records germane to the treatment of the patient; (Antonacci paragraph 0016);
an optical character recognition module, said optical character recognition module reading said image file and transforming said images into computer readable data; (Antonacci paragraph 0106); 
a transcoding/extracting module for extracting metadata from said computer readable data, said metadata giving some indication as to the identity of said patient; (Antonacci paragraphs 0106 - 0108);
enabling the viewing of the patient’s image file to at least two consulting physicians registered in the patient’s [storage location] for near real-time examination once the image file has been properly stored in the patient’s [storage location]; (Antonacci paragraph 0003, 0011, 0012, 0014, 0017, 0018, 0048, 0049, 0057); disclosing a web server that provides interfaces for a plurality of authorized persons to decrypt and display the information – i.e. a plurality of authorized user can retrieve the information by accessing the addressable website and providing an authentication data. User with 
Antonacci teaches a system and method for uploading a medical record associated with a patient to a storage location associated with the patient. Patient information is extracted from the image file. A bar code is generated which uniquely identifies the patient and the associated storage location is created. The bar code is incorporated into a cover sheet which is printed or electronically transmitted to the doctor who subsequently registers the patient. The cover sheet including the bar code is appended to a paper medical record which is faxed to the server (i.e. an image file). Examiner construes the recited “CarePod” to be “an electronic workspace”. The “workspace is disclosed as “a place in the cloud” that “accommodate the storage of records that exist in electronic form”. As such, the disclosed website having storage locations associated with each patient in Antonacci teaches this feature. Examiner notes that the recitation of the image files comprising medical records germane to the treatment of the individual is directed towards intended use and nonfunctional descriptive material and is not given any patentable weight. Nevertheless, Antonacci does teach of uploading medical records germane to the treatment of the individual, and allowing authorized users to access the information, once it is stored.
Antonacci does not specifically disclose the following limitations; however, Desai does: 
said workspace configured to deliver treatment to the patient; (Desai paragraph 0015, 0019 – 0021, 0023 – 0030, and 0038 – 0039).
Desai discloses a patient monitoring system that includes entering patient data into a database hosted on a cloud based website, assigning preventative care protocols to the patient for treatment based on the information. Patient may be grouped together into a social networking system based on their profile. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the medical records system of Antonacci so 
With respect to the following limitations:
the extractor module for initially comparing said extracted metadata with a set of individual [storage locations] and for storing said computer readable data in the patient’s [storage location] if said extracted metadata matches with information about said patient in patient’s [storage location]; (See Johnson column 2 line 14 – 56; column 3 line 18 – 34; column 6 line 20 – 62; column 9 line 38 – 65; column 11 line 5 to column 12 line 61).
and for automatically storing extracted metadata separate and away from the [storage location] and alerting the [storage location] if the extracted metadata does not match; wherein matching extracted metadata comprises matching a threshold of expected data based on one of statistical data, heuristics and rule-based test”. (See Johnson column 11 line 34 to column 12 line 41). 
Antonacci teaches that “Methods of accessing a database by computer and creating a new record in the database are well known in the art” (0071). (Examiner agrees). Johnson discloses a medical record database system that includes extracting patient information (i.e. metadata) from received documents, retrieved from a queue (11/34-35), and comparing the extracted information to patient information previously stored in a database record. When there is a match between the extracted patient information and the patient information in the stored record, the system links the received document to the patient record. When there is no match, no link is made and a 
CLAIMS 2 and 13
The combination of Antonacci/Desai/Johnson teaches the system as recited in Claims 1 and 12 wherein said sender is a trusted user; (i.e. an authenticated user); (Antonacci paragraph 0076).
CLAIMS 3 and 14
The combination of Antonacci/Desai/Johnson teaches the system as recited in Claims 1 and 12 wherein said image file comprises one of a group, said group comprising: a facsimile of a paper file and an electronic image file; (Antonacci paragraph 0011).
CLAIM 4
The combination of Antonacci/Desai/Johnson teaches the system as recited in Claim 1 wherein said unique identifier generator module generates a QR code, said QR code being associated with said image file to be uploaded; (Antonacci Fig. 3 elements 21-22, paragraph 0045 – 0047 (machine readable graphic representations)).
CLAIM 5
The combination of Antonacci/Desai/Johnson teaches the system as recited in Claim 4 wherein said image file to be uploaded comprises a facsimile of a paper file and further wherein said bar code is embedded in a cover letter to be appended to said paper file upon facsimile transmission; (Antonacci Abstract, paragraph 0046).
CLAIM 6
The combination of Antonacci/Desai/Johnson teaches the system as recited in Claim 1 wherein said fax receiving module is configured to receive said fax and said unique identifier from said sender; (Antonacci Fig. 3 elements 21-22, paragraph 0047).
CLAIM 7
The combination of Antonacci/Desai/Johnson teaches the system as recited in Claim 6 wherein said system is configured to store said computer readable data and an associated patient’s identification number (reads on, “CarePod ID”), (Antonacci paragraph 0068), 
CLAIM 9
The combination of Antonacci/Desai/Johnson teaches the system as recited in Claim 8 wherein said image file is a facsimile of a patient's record; (Antonacci Abstract, paragraph 0011).
CLAIM 10
The combination of Antonacci/Desai/Johnson teaches the system as recited in Claim 9 wherein said extracted metadata comprises at least one of: patient name, age and date of birth and gender (Antonacci Fig. 13).
CLAIM 15
The combination of Antonacci/Desai/Johnson teaches the system as recited in Claim 12  further comprising: transforming said image file into computer readable data, extracting patient information and comparing said extracted patient information with information about the patient for which the [storage location] is associated; (Antonacci paragraph 0047).
CLAIM 11
The combination of Antonacci/Desai/Johnson discloses the limitation shown above relative to Claim 12. Additionally, Johnson discloses the following limitations: 
said extractor module comprises a threshold wherein said extractor module is configured to compare said extracted metadata with information stored within the set of CarePods; and further wherein if extracted metadata that do not match information in one CarePod in the set of CarePods, said extractor module is configured to set an error flag; (see Johnson column 2 line 57 – 60; column 3 line 20 – 23; column 8 line 17 – 31; column 9 line 33 – 37; column 10 line 39 – 41; column 11 line 43 to column 12 line 31).
Johnson discloses a medical record database system that includes extracting patient information from received documents and comparing the extracted information to patient information previously stored in a database record. When there is a match between the extracted patient information and the patient information in the stored record that exceeds a threshold, the system links the received document to the patient record. Matching is determined by comparing a number of extracted information elements such as patient name, social security number, sex and date of birth. The strength of the match for each element is totaled to determine the strength of the match, which is compared to a threshold. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the medical records system of Antonacci/Desai so as to have included linking received documents to a patient record when the patient information in the received document matches patient information in the patient record, in accordance with the teachings of Johnson, in order to collect all patient records into a .
Response to Arguments
Applicant's arguments filed 7 January, 2021 have been fully considered as shown below:
The U.S.C. 101 Rejection
Applicant asserts that the “certain methods of organizing human activities’ grouping includes sub-groupings such as “managing personal behavior or relationships or interactions between people”; and that this sub-grouping includes “social activities, teaching and following rules or instructions”. Applicant asserts that the claims do not embraces teaching, social activities or following rules or instructions. The term “includes” is inclusive and open-ended. Managing interactions between people include the functions recited in the claims i.e. requesting a patient image file upload, generating and sending an identification symbol on a cover sheet to the sender; receiving the image file with the identification symbol, extracting information from the symbol and matching with information in a CarePod, storing the image file when there is a match and enabling access to the image file. The claims engage in transactions that allow a sender to upload image files so that they are properly associated with the correct patient.
The U.S.C. 103 Rejection
Applicant’s arguments, with respect to the U.S.C. 103 rejection have been fully considered but they are not persuasive.  Applicant asserts that the prior art of record does not teach, disclose or suggest “enabling the viewing of the patient’s image file to at least two consulting physicians registered in the patient’s CarePod for near real-time examination once the image file has been properly stored in the patient’s CarePod”. Examiner disagrees. Initially, 
Applicant does not separately argue the dependent claims.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2009/0119131 A1 to Hacker discloses a system for submitting health records at a server using a bar code on a fax cover sheet where the barcode identifies the patient.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”


/JOHN A PAULS/Primary Examiner, Art Unit 3626   
                                                                                                                                                                                                     26 February, 2021